Citation Nr: 0717088	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-41 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran requested a personal hearing before a Veterans 
Law Judge to be held at the RO (Travel Board hearing); 
however, because he failed to attend a Board hearing 
scheduled for March 28, 2007, the hearing request is 
cancelled. 

In September 2002, a Board decision denied service connection 
for drug abuse as secondary to service-connected PTSD.  In a 
May 2007 brief, the veteran's representative includes 
statements to the effect that the veteran's substance abuses, 
including alcohol abuse, could not be differentiated from the 
veteran's service-connected PTSD.  It is unclear from such 
statements whether the representative is aware of the prior 
Board denial of service connection for drug abuse as 
secondary to service-connected PTSD, and whether he intends 
to request reopening of a claim for service connection for 
drug abuse as secondary to service-connected PTSD, or intends 
to raise a claim for service connection for alcohol abuse as 
secondary to service-connected PTSD.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the veteran and 
his representative are advised of the need to file such 
claims in writing to the RO before such claims may be 
considered by the RO.   
 

FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
PTSD, rated as 70 percent disabling; and Osgood-Schlatter's 
disease of the right knee, rated as 10 percent disabling; for 
a combined service-connected disability rating of 70 percent.

2.  The veteran has a tenth grade education, with additional 
training, worked in automobile maintenance, last worked full 
time in 1991, and had not sought employment since then.  

3.  The veteran's service-connected disabilities are not of 
such severity as to render him unable to obtain or maintain 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159,  3.321(b), 3.340, 3.341, 4.15, 4.16, 4.18 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
October 2002, August 2005, and June 2006 satisfied VA's duty 
to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as 
they informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinions, and other lay statements have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.   

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

TDIU

The veteran contends generally that, due to his service-
connected disabilities of PTSD and Osgood-Schlatter's disease 
of the right knee, he is unable to obtain or maintain 
substantially gainful employment.  Through his 
representative, he contends that the psychiatric 
symptomatology attributable to the service-connected PTSD has 
not been differentiated from his non-service-connected 
psychiatric disabilities of depression or alcohol and 
substance abuse, so all the veteran's occupational and social 
impairment should be attributed to his service-connected 
PTSD.  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155;  
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  The central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  In determining whether the veteran 
is entitled to a TDIU, neither the veteran's non-service-
connected disabilities nor advanced age may be considered.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of 
individual unemployability is whether, as a result of 
service-connected disabilities alone, the veteran is unable 
to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; see Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b),  
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In this case, the veteran meets the percentage requirements 
set forth in 
38 C.F.R. § 4.16(a) for consideration of a TDIU.  The 
veteran's service-connected disabilities include PTSD, rated 
as 70 percent disabling; and Osgood-Schlatter's disease of 
the right knee, rated as 10 percent disabling; for a combined 
service-connected disability rating of 70 percent.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.

In September 2002, a Board decision denied a schedular rating 
in excess of 70 percent for service-connected PTSD, and 
denied secondary service connection for drug abuse.  The 
following month on VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, the veteran 
reported that the PTSD prevented him from securing or 
following any substantial gainful employment; that he had 
previously worked in automobile maintenance; that he last 
worked full time with a brace shop in 1991; that he left this 
employment due to disability (unable to handle job stress); 
he expected to received disability retirement benefits; he 
had not tried to obtain employment since he became too 
disabled to work; and he had completed two years of high 
school and additional training (he indicated to be one year 
of college).  Notwithstanding the veteran's representation 
that he left his last employment due to disability, the 
evidence does not otherwise substantiate this, as the veteran 
elsewhere reported that he had been laid off from work.  

In this case, most of the veteran's occupational impairment 
is shown by competent medical evidence to be related to non-
service-connected psychiatric diagnoses, especially the 
chronic, severe, and continuous alcohol dependence.  The 
medical evidence of record, including VA examination reports 
and VA treatment records over a several year period, reflect 
three separate Axis I diagnoses, of chronic, severe, and 
continuous alcohol dependence, major depressive disorder, and 
PTSD, as well as Axis II diagnoses of personality disorders 
(antisocial, narcissistic).  The February 2004 VA examiner 
explicitly offered the opinion that the veteran's chronic, 
severe, and continuous alcohol abuse accounted for the 
majority of the veteran's social and occupational 
dysfunction.  Consistent with the February 2004 VA examiner's 
conclusion are multiple reports of VA hospitalization, 
including in April and May 2006, that reflect the 
hospitalizations were primarily for alcohol and alcohol 
abuse-related symptoms and treatment, and reflect 
intoxication even during treatment on multiple occasions, and 
even reflect substance-induced mood disorder, with only some 
mention or consideration of PTSD symptoms.  

The Board notes the low Global Assessment of Functioning 
(GAF) scale scores assigned during periods of hospital 
admission in the 30s and 40s that reflect serious symptoms or 
worse and inability to maintain a job or to even work; 
however, the GAF scores reflect the degree of impairment due 
primarily to the veteran's non-service-connected alcohol 
dependence/abuse.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  The GAF Scale score is based on all of the 
veteran's psychiatric impairments.  

With regard to the veteran's representative's contention that 
the psychiatric symptomatology in this case has not been 
differentiated, the Board finds that the competent medical 
evidence of record has sufficiently differentiated the 
veteran's PTSD symptoms from his nonservice-connected Axis I 
diagnoses and Axis II diagnosis of personality disorder.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so, but the Court also 
indicated that the Board may not ignore such distinctions 
where they appear in the medical record.  Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  The fact that the 
February 2004 VA examiner, or other VA examiners, did not 
assign separate GAFs for service-connected PTSD and other 
non-service-connected Axis I and Axis II psychiatric 
disabilities does not mean that such psychiatric 
symptomatology has not been differentiated by the competent 
medical evidence of record, or that the veteran's 
unemployability is due primarily to service-connected PTSD.

The evidence showing differentiation of service-connected 
PTSD symptomatology includes the February 2004 VA examination 
report, which identified the veteran's PTSD symptoms as re-
experiencing with intrusive recollections, dreams, and 
flashbacks, emotional numbing and distancing from others, 
feelings of detachment from people around him, no 
expectations for the future, arousal symptoms, problems with 
sleep, difficulty with concentration, hypervigilance, and 
exaggerated startle response.  VA psychiatric and PTSD 
examinations conducted in May 2000 related the veteran's 
symptoms of intrusive recollections, dreams and nightmares, 
flashbacks, avoidance, emotional numbing, distancing from 
others, feelings of detachment, concentration difficulties, 
exaggerated startle response, occasional suicidal ideation, 
and impairment in social functioning to the veteran's 
service-connected PTSD.  A December 1998 VA examination 
report relates the following psychiatric symptoms to service-
connected PTSD: dreams and nightmares, sleep disturbances, 
hyperarousal, and social avoidance.  

The evidence shows that the veteran's PTSD symptoms have 
manifested moderate-to-severe social and industrial 
impairment for the relevant period of the pending TDIU claim.  
For example, the February 2004 VA examiner explicitly found 
moderate-to-severe occupational impairment.  Based on this 
evidence, the Board finds that the evidence of record does 
not support a finding that the veteran's service-connected 
disabilities alone preclude him from obtaining or maintaining 
substantially gainful employment.  The weight of the medical 
evidence shows that most of the veteran's social and 
occupational impairment is from the chronic, severe, and 
continuous alcohol abuse. 

Finally, the evidence does not show that a referral for 
extraschedular rating is warranted.  This case does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).  The Court has held 
that, in order for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor that takes his case outside the 
norm with respect to a similar level of disability under the 
rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
or not the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  



For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for TDIU; there remains no 
reasonable doubt to be resolved; and TDIU is not warranted.  
38 C.F.R. § 3.102. 


ORDER

A TDIU is denied.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


